Citation Nr: 1802817	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-14 150		DATE


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected folliculitis.


ORDER

A compensable rating prior to May 28, 2014 is not warranted for service-connected folliculitis; an increased evaluation of 10 percent, and no greater, for the period beginning May 28, 2014, is granted.


FINDINGS OF FACT

1.  Prior to May 28, 2014, the evidence indicates folliculitis affected less than 5 percent of the entire body or exposed areas.

2.  Beginning May 28, 2014, the evidence indicates folliculitis affected at least 5 percent but less than 20 percent of the entire body or exposed areas.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected folliculitis prior to May 28, 2014 have not been met; the criteria for a 10 percent, but no higher, initial evaluation for folliculitis have been met for the period beginning May 28, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran seeks an increased evaluation for his service-connected folliculitis.  He asserts that he has been on continuous medication for the skin condition without improvement, and that it has affected his scalp, face, neck, chest, and upper back.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated noncompensably (0 percent) under Diagnostic Code (DC) 7806, from May 29, 2012.  This code allows the evaluator the alternative of rating the claimant under the codes for disfigurement of the head, using DC 7800, or scars, using DCs 7801-7805, depending on the predominant disability.  The Board notes that the medical records reflect no evidence of any scarring resulting from the folliculitis, nor do they reflect evidence of any of the eight enumerated characteristics of disfigurement, including scars, abnormal skin texture, hypo- or hyper-pigmentation in an area exceeding six square inches, underlying soft tissue missing, or indurated and inflexible skin.  See 38 C.F.R. § 4.118, DC 7800, n.1.  Accordingly, DC 7806 is the most appropriate code for evaluating the folliculitis in this case.

Under DC 7806, a noncompensable evaluation is warranted where less than 5 percent of the entire body or exposed areas is affected by the skin condition, and no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent but less than 20 percent of the entire body or exposed areas is affected by the skin condition, or an intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a duration of less than 6 weeks during the past 12-month period.

A 30 percent evaluation is warranted where at least 20 percent but less than 40 percent of the entire body or exposed areas is affected by the skin condition, or an intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a duration of 6 weeks or more during the past 12-month period.  A 60 percent evaluation is warranted where more than 40 percent of the entire body or exposed areas is affected by the skin condition, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

The Veteran underwent a VA skin diseases examination in September 2012.  In this examination, the Veteran reported using a topical antibiotic medication for the folliculitis for a period greater than six weeks, but not constant.  The examiner estimated the area affected to be less than 5 percent of the total body area and exposed areas, presenting as small, flesh-colored lesions approximately 0.3 to 0.4 centimeters in size at the scalp, cheeks, and forehead.  Five of these lesions displayed a dry crust indicative of recent itching.

The Veteran received regular treatment for the folliculitis from a private physician beginning in December 2008.  The records coinciding with the beginning of the appeal period reflect notes of recurrent folliculitis at the scalp, and occasionally in the right temporal area, near the lower lip, and at the upper back.  However, a treatment record dated May 28, 2014, indicates the folliculitis was present at the scalp, chest, back, shoulders, and lower extremities.  Subsequent records in August 2014, October 2014, January 2015, and March 2015 reflect continuing occurrences of folliculitis at the face, chest, back, and scalp.  Several of these records also note folliculitis on the Veteran's extremities and shoulders, as well.

In October 2013, the Veteran submitted photographs of his skin, which showed multiple small folliculitis lesions on his scalp, face, neck, and ear, as well as single lesions on his chest and upper back.

Based on the foregoing evidence, the Board finds that a 10 percent evaluation for the folliculitis is warranted for the period beginning May 28, 2014, when the increased area affected was first noted.  Although the folliculitis lesions are recorded as being very small, multiple lesions occurring on the face, chest, back, and scalp, as well as occasionally on the shoulders and extremities, cannot be considered, when resolving the benefit of the doubt in the Veteran's favor, to be affecting less than 5 percent of the entire body or exposed areas.

A compensable evaluation prior to May 28, 2014, is not warranted in this case.  Although the Veteran submitted photographs in October 2013 showing lesions on his chest and back in addition to his scalp, face, and neck, the photographs do not demonstrate coverage of extensive areas of the chest and upper back.  Rather, they show only single lesions.  Further, there are no records from the Veteran's private physician following October 2013 until January 2014, when the physician noted only "recurrent folliculitis," and did not detail new areas of folliculitis until two visits later, in May 2014.  As such, the evidence for the period preceding that visit on May 28, 2014, indicates that the folliculitis consistently affected less than 5 percent of the entire body or exposed areas.

Likewise, an evaluation in excess of 10 percent after May 28, 2014, is not warranted in this case.  The folliculitis is not noted to affect greater than 20 percent of the entire body or exposed areas.  Although the Veteran reported, and the record reflects, medications frequently prescribed for treating the folliculitis for portions of the appeal period, all of the prescriptions are antibiotics, which are not considered systemic therapy such as corticosteroids or immunosuppressive drugs.   

Therefore, a compensable evaluation prior to May 28, 2014 is not warranted for service-connected folliculitis; an evaluation of 10 percent, and no greater, is warranted for the service-connected folliculitis for the period beginning May 28, 2014.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel



Department of Veterans Affairs


